TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00497-CR







Paul Atkinson, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY


NO. 441327, HONORABLE DAVID CRAIN, JUDGE PRESIDING






PER CURIAM


A jury found appellant guilty of "stalking" and assessed punishment at incarceration for
thirty days and a $500 fine.  Act of March 10, 1993, 73d Leg., R.S., ch. 10, § 1, 1993 Tex. Gen. Laws
46 (Tex. Penal Code Ann. § 42.07(a)(7), since amended and renumbered as § 42.071).  Following
appellant's conviction, section 42.07(a)(7) was declared unconstitutionally vague on its face.  Long v.
State, 931 S.W.2d 285, 297 (Tex. Crim. App. 1996).  Appellant raises the constitutionality of the statute
as his first point of error, and the State concedes error.  Because section 42.07(a)(7) was void from its
inception, appellant's conviction cannot stand.  Golson v. State, 931 S.W.2d 705 (Tex. App.--Corpus
Christi 1996, no pet.).

The judgment of conviction is reversed and the information is ordered dismissed.


Before Justices Powers, Jones and Kidd

Reversed and Ordered Dismissed

Filed:   June 5, 1997

Do Not Publish